DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on October 17, 2019 has been considered by the Examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 11 is:
Regarding claims 1-11, the prior art does not teach or fairly suggest in combination with the other claimed limitations a transit for a cable, pipe or wire, wherein the seal comprises a base part, a front fitting and a rear fitting, which front fitting and rear fitting are placed at opposite ends of the base part, wherein the base part of the seal is made of a compressible material, and wherein the seal comprises means to move the front fitting and the rear fitting towards each other compressing the base part wherein the seal comprises threaded pins fixed to the rear fitting and going through openings of the base part and the front fitting, that nuts are received on one end of each threaded pin projecting outside the front fitting, that at least one rotating fitting is placed between the front fitting and the base part of the seal, with an opening of the rotating fitting placed on one of the 
This limitation is found in claims 1-11, and is neither disclosed nor taught by the prior art of record, alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sprenger et al (US 8,963,010), Burke et al (US 8,686,289), Motzigkeit (US 7,094,968), Yeh (US 10,483,734), Guginsky (US 5,087,795) and Wilkinson (US 4,267,401) disclose a transit for a cable, pipe or wire.

5.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

March 5, 2021

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848